DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.

Applicant argues:


As shown above, independent claim 1 has been amended to recite, in relevant part, "identifying duplicate sectors in the first block of the plurality of blocks including encoding target and candidate duplicate sectors in a sector remap array identifying a position of a target sector and a position of a matching candidate sector." Applicant respectfully submits that the cited references, whether considered alone or in combination fail to disclose such a feature. For example, in rejecting claim 1, the instant action asserts Heltzer discloses "identifying duplicate sectors (Heltzer: at least iJ0008; "write cache includes cache lines"; iJ0086 further discloses " ... removing out-of-date entries ( duplicate sectors with older sequence numbers)") in a first block of the plurality of blocks (Heltzer: at least iJ0027; "for the case of a block size of 8 sectors, as comprising data sectors 264-278"; see also Fig. 2b)." See, instant action, page 3-4. Heltzer, paragraphs [0008], [0027], [0086] and FIG. 2b are reproduced below for convenience.
…
As shown above, while Heltzer may disclose "[t]he performance of a storage system with a write cache can be improved by removing out-of-date entries ( duplicate sectors with older sequence numbers) from the linked list," Applicant respectfully submits that Heltzer is not understood, and has not been asserted, to disclose at least "identifying duplicate sectors in the first block of the plurality of blocks including encoding target and candidate duplicate sectors in a sector remap array identifying a position of a target sector and a position of a matching candidate sector," as recited by amended independent claim 1. The further consideration of the remaining cited references is not understood, and have not been asserted, to remedy the noted deficiency.

In response, the Examiner submits:
Heltzer is not relied upon for the disclosure of "identifying duplicate sectors in the first block of the plurality of blocks including encoding target and candidate duplicate sectors in a sector remap array identifying a position of a target sector and a position of a matching candidate sector".

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Kataria reference does disclose “identifying of duplicate sectors in the first block including encoding target and candidate duplicate sectors in a sector remap array identifying a position of a target sector and a position of a matching candidate sector (Kataria: at least ¶0019; “data structure 114 includes a collection (e.g., list) of references 116, 118 to the affected and mirrored sectors 102, 104”; “the data structure 114 may include any composition and arrangement of data, such as a set, map, hash table, linked list, etc., for storing a reference to at least one of the sectors 102, 104.”; ¶0020 further discloses “sector 102 has been mirrored to sector 104”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The instant claims recite “encoding target and candidate duplicate sectors in a sector remap array identifying a position of a target sector and a position of a matching candidate sector”.

Applicant’s original Specification teaches the following:

[0097] “Example 1: The above AXXXXXXX [Wingdings font/0xE0] AAAAAAAA would be encoded as a remap vector of: 0,0,0,0,0,0,0,0. This says that all blocks in the candidate are identical to the sector 0 of the target.”
[0098] “Example 2: AXXXXXXX [Wingdings font/0xE0] AAAAAAAX would be encoded as a remap vector of: 0,0,0,0,0,0,0,0xFF. The only difference between the 2 examples is that the candidate now has a unique (non-dedupe-able) last sector, indicated by the reserved index code 0xFF.”
[0116] “dedupe process may encode target and candidate sector matches in a sector remap array”.

While Applicant’s Specification teaches “encoding target and candidate duplicate sector matches in a sector remap array”, it does not disclose the recited “encoding target and candidate duplicate sectors in a sector remap array”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0128470 by Heltzer et al. (“Heltzer”) in view of US PGPUB 2010/0257331 by Frank, and further in view of US PGPUB 2013/0185589 by Kataria et al. (“Kataria”).

As to Claim 1, Heltzer teaches a computer-implemented method comprising: identifying duplicate sectors (Heltzer: at least ¶0008; “write cache includes cache lines”; ¶0086 further discloses “… removing out-of-date entries (duplicate sectors with older sequence numbers)”) in a first block of the plurality of blocks (Heltzer: at least ¶0027; “for the case of a block size of 8 sectors, as comprising data sectors 264-278”; see also Fig. 2b);
erasing the duplicate sectors in the first block (Heltzer: at least ¶0086; “… removing out-of-date entries (duplicate sectors with older sequence numbers)” and “any out of date entries can be removed as they are encountered”); and performing a data reduction operation on the first block after the duplicate sectors are erased (Heltzer: at least ¶0008; “write cache includes cache lines”; ¶0086 further discloses “… removing out-of-date entries (duplicate sectors with older sequence numbers)”; note: data is reduced after removing duplicate sectors).

Heltzer does not explicitly disclose, but Frank discloses erasing of sectors in the first block comprises zeroing out said sectors in the first block(Frank: at least ¶¶0025, 0040; “… link to the zero block 230 indicates that the logical blocks belong to a deleted file” and “… zero out those disk blocks that are linked to the zero block 230” and “the use of the wiping utilities 240 addresses a data security issue, which occurs when a deleted file contains sensitive information. The wiping utilities 240 ensures that the data of a deleted file will be overwritten by zeros at a pre-determined time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Frank’s feature of erasing of sectors in the first block comprises zeroing out said sectors in the first block (Frank: at least ¶¶0025, 0040) with Heltzer’s method.
The suggestion/motivation for doing so would have been to address a data security issue and ensure “that the data of a deleted file will be overwritten by zeros at a pre-determined time” so that sensitive “data of a deleted file” would not remain in data storage indefinitely (Frank: at least ¶0040).

Heltzer and Frank do not explicitly disclose, but Kataria discloses locally remapping one or more sectors in a first block of a plurality of blocks (Kataria: at least ¶0026; “mirrored sector can be remapped to replace the original sector”); 
said identifying of duplicate sectors in the first block including encoding target and candidate duplicate sectors in a sector remap array identifying a position of a target sector and a position of a matching candidate sector (Kataria: at least ¶0019; “data structure 114 includes a collection (e.g., list) of references 116, 118 to the affected and mirrored sectors 102, 104”; “the data structure 114 may include any composition and arrangement of data, such as a set, map, hash table, linked list, etc., for storing a reference to at least one of the sectors 102, 104.”; ¶0020 further discloses “sector 102 has been mirrored to sector 104”); and

reflecting the duplicate sectors in metadata associated with the first block (Kataria: at least ¶0003; “duplicate the data of the targeted sector to a mirrored sector”; ¶0020; “affected sector 102 has been mirrored to sector 104 due to a first order indicator”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kataria’s features of locally remapping one or more sectors in a first block of a plurality of blocks (Kataria: at least ¶0026); 
said identifying of duplicate sectors in the first block including encoding target and candidate duplicate sectors in a sector remap array identifying a position of a target sector and a position of a matching candidate sector (Kataria: at least ¶¶0019-0020); and

reflecting the duplicate sectors in metadata associated with the first block (Kataria: at least ¶¶0003, 0020) with the method disclosed by Heltzer and Frank.

The suggestion/motivation for doing so would have been to make use of sector that “… had previously been mirrored … to replace the original sector” so that “original sector can then be cleaned and reallocated” (Kataria: at least ¶0022).

Claim 8 (a computer program product claim) corresponds in scope to claim 1, and is similarly rejected.

Claim 15 (a system claim) corresponds in scope to claim 1, and is similarly rejected.

As to Claim 2, Heltzer, Frank and Kataria teach the computer-implemented method of claim 1.

Heltzer and Frank do not explicitly disclose, but Kataria discloses wherein the remapping is shared sector remapping (Kataria: at least ¶0026; “mirrored sector can be remapped; ¶0014 explains that “a reference to the affected sector and/or mirrored sector can be maintained in a persistent data structure (e.g., list). This list can be used for purposes such as mirroring changes to the affected sector, logging additional indicators, recovery of the mirrored data, etc.; note: the mirrored sectors are shared amongst different operations – for example, “mirroring changes to the affected sector, logging additional indicators, recovery of the mirrored data”) and identifying the duplicate sectors includes the shared sector remapping (Kataria: at least ¶0014; “a reference to the affected sector and/or mirrored sector can be maintained in a persistent data structure (e.g., list)”; ¶0019 further discloses “data structure 114 includes a collection (e.g., list) of references 116, 118 to the affected and mirrored sectors 102, 104, respectively”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kataria’s features of wherein the remapping is shared sector remapping (Kataria: at least ¶¶0014, 0026,) and identifying the duplicate sectors includes the shared sector remapping (Kataria: at least ¶¶0014, 0019) with the method disclosed by Heltzer and Frank.

The suggestion/motivation for doing so would have been to make use of sector that “… had previously been mirrored … to replace the original sector” so that “original sector can then be cleaned and reallocated” (Kataria: at least ¶0022).

Claim 9 (a computer program product claim) corresponds in scope to claim 2, and is similarly rejected.

As to Claim 3, Heltzer, Frank and Kataria teach the computer-implemented method of claim 2.

Heltzer and Frank do not explicitly disclose, but Kataria discloses wherein the shared sector remapping encodes duplicate sectors located in the first block (Kataria: at least ¶0022; “… accesses the mirrored location to return the data to the host. At this point, the mirrored sector can be remapped to replace the original sector”; note: returning of mirrored sector includes encoding of data of the sector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kataria’s feature of wherein the shared sector remapping encodes duplicate sectors located in the first block (Kataria: at least ¶0022) with the method disclosed by Heltzer and Frank.

The suggestion/motivation for doing so would have been to make use of sector that “… had previously been mirrored … to replace the original sector” so that “original sector can then be cleaned and reallocated” (Kataria: at least ¶0022).

Claim 10 (a computer program product claim) corresponds in scope to claim 3, and is similarly rejected.

Claim 16 (a system claim) corresponds in scope to claim 3, and is similarly rejected.

Claims 4, 6-7, 11, 13-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0128470 by Heltzer et al. (“Heltzer”) in view of US PGPUB 2010/0257331 by Frank, and further in view of US PGPUB 2013/0185589 by Kataria et al. (“Kataria”), and further in view of US PGPUB 2017/0041021 by Kärkkäinen et al. (“Kärkkäinen”).

As to Claim 4, Heltzer, Frank and Kataria teach the computer-implemented method of claim 2.

Heltzer, Frank and Kataria do not explicitly disclose, but Kärkkäinen discloses wherein a negative index value indicates the duplicate sectors are located in the first block (Kärkkäinen: at least ¶0095; “data deduplication for a stream of data blocks is executed by employing location-based indexing, so that the data blocks which arrived prior to the current data block have negative indices” and “if a duplicate data block is found, the duplicate data block is not delivered further; in its place, the relative index is delivered instead”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kärkkäinen’s feature of wherein a negative index value indicates the duplicate sectors are located in the first block (Kärkkäinen: at least ¶0095) with the method disclosed by Heltzer, Frank and Kataria.

The suggestion/motivation for doing so would have been to perform “data deduplication for a stream of data blocks … by employing location-based indexing” (Kärkkäinen: at least ¶¶0094-0095).

Claim 11 (a computer program product claim) corresponds in scope to claim 4, and is similarly rejected.

Claim 17 (a system claim) corresponds in scope to claim 4, and is similarly rejected.

As to Claim 6, Heltzer, Frank, Kataria and Kärkkäinen teach the computer-implemented method of claim 4.

 Heltzer, Frank and Kataria do not explicitly disclose, but Kärkkäinen discloses wherein signed bytes are used for a remapping array (Kärkkäinen: at least ¶0074; “the data blocks are extracted from the input data (D1) by cutting an incoming stream, namely, a byte-string, into shorter streams”; ¶¶0075-0076 further disclose “indices, when delivered in one-dimensional form for deduplication, yield a byte string” and “byte string is, for example, optionally split into shorter byte-strings of four bytes”; note: remapped into shorter streams or array/string of data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kärkkäinen’s feature of wherein signed bytes are used for a remapping array (Kärkkäinen: at least ¶¶0074-0076) with the method disclosed by Heltzer, Frank and Kataria.

The suggestion/motivation for doing so would have been to perform “data deduplication for a stream of data blocks … by employing location-based indexing” (Kärkkäinen: at least ¶¶0094-0095).

Claim 13 (a computer program product claim) corresponds in scope to claim 6, and is similarly rejected.

Claim 19 (a system claim) corresponds in scope to claim 6, and is similarly rejected.

As to Claim 7, Heltzer, Frank, Komatsu and Kärkkäinen teach the computer-implemented method of claim 6 wherein the signed bytes indicate whether the duplicate sectors match (Kärkkäinen: at least ¶0024; “identify one or more duplication symbols included in the encoded data (D2) indicative of one or more duplicate reoccurrences of mutually similar multi-dimensional patterns of data bits and/or data symbols, wherein a same duplication symbol is used to represent multi-dimensional patterns of data bits and/or data symbols whose corresponding redundancy checks match”).

Claim 14 (a computer program product claim) corresponds in scope to claim 7, and is similarly rejected.

Claim 20 (a system claim) corresponds in scope to claim 7, and is similarly rejected.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0128470 by Heltzer et al. (“Heltzer”) in view of US PGPUB 2010/0257331 by Frank, and further in view of US PGPUB 2013/0185589 by Kataria et al. (“Kataria”), and further in view of US PGPUB 2018/0173442 by Kirkpatrick et al. (“Kirkpatrick”).

As to Claim 5, Heltzer, Frank and Kataria teach the computer-implemented method of claim 1.

Heltzer, Frank and Kataria do not explicitly disclose, but Kirkpatrick discloses wherein performing the data reduction operation includes eliminating the zeroed out sectors using compression (Kirkpatrick: at least ¶0132; “storage controllers may reduce (compress) data by: eliminating sectors whose entire contents consist of repeated zeros or other simple patterns”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kirkpatrick’s feature of wherein performing the data reduction operation includes eliminating the zeroed out sectors using compression (Kirkpatrick: at least ¶0132) with the method disclosed by Heltzer, Frank and Kataria.
The suggestion/motivation for doing so would have been to free up occupied storage space and increase available storage space in a storage system (or on a storage media) (Kirkpatrick: at least ¶0122; “various data reduction techniques such as, for example, data compression, data deduplication, and others”; ¶0122 further discloses “storage controllers may reduce (compress) data”).

Claim 12 (a computer program product claim) corresponds in scope to claim 5, and is similarly rejected.

Claim 18 (a system claim) corresponds in scope to claim 5, and is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Huen Wong whose telephone number is (571) 270-
3426. The examiner can normally be reached on Monday - Friday (10:30AM EST -
6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the
Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is
(571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W/Examiner, Art Unit 2168                                                                                                                                                                                                        12 December 2022

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        December 14, 2022